Case 2:18-cv-00053-JRG Document 149 Filed 10/03/19 Page 1 of 7 PageID #: 5362



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                MARSHALL DIVISION

IMPLICIT, LLC,                                   §
                                                 §
       Plaintiff,                                §         Civil Action No. 2:18-cv-53-JRG
                                                 §                   LEAD CASE
        v.                                       §
                                                 §           JURY TRIAL DEMANDED
NETSCOUT SYSTEMS, INC.,                          §
                                                 §
       Defendant.                                §


     DEFENDANT SANDVINE CORPORATION’S MOTION FOR PARTIAL SUMMARY
     JUDGMENT OF NO LIABILTIY RELATING TO PRODUCTS SOLD BY PROCERA
                 NETWORKS, INC. PRIOR TO SEPTEMBER 2017


I.     INTRODUCTION

        Defendant Sandvine Corporation (“Sandvine”) and third party Procera Networks, Inc.

(“PNI”) had no corporate relationship prior to September 2017. In fact, they were competitors.

Plaintiff, Implicit, LLC (“Implicit”) now seeks to hold Sandvine liable for PNI’s sales of Accused

PNI Products on the basis of an abrogated legal theory and/or a legal theory that cannot apply

before the parties had any corporate relationship. The Court should grant summary judgment in

Sandvine’s favor as it relates to the sale of Accused PNI Products prior to September 2017.1

 II.    STATEMENT OF THE ISSUES

        1.      Whether Sandvine can be liable under the doctrine of single business enterprise for

an affiliated company’s (i.e., PNI) conduct prior to the time an affiliation came into existence.

        2.      Whether Sandvine can be liable under the doctrine of alter ego liability for an


1
  Sandvine incorporates by reference the legal standards set forth in its concurrently filed Motion
for Summary Judgment of Non-Infringement. Any legal standards relating to the issues pertinent
to this particular Motion will be recited in the Argument section.


                                                 1
Case 2:18-cv-00053-JRG Document 149 Filed 10/03/19 Page 2 of 7 PageID #: 5363



affiliated company’s (i.e., PNI) conduct prior to the time an affiliation came into existence.

III.   STATEMENT OF UNDISPUTED FACTS (“SOF”)

       1.      Sandvine is a corporation organized under the laws of Canada. Dkt. 87 (Sandvine

Answer), ¶3.

       2.      In September 2017, Sandvine was acquired by PNI Canada Acquireco Corp., which

is an affiliate of PNI. Dkt. 87 (Sandvine Answer), ¶ 40; Ex. 1, Deggs 7/31/19 Dep. Tr. at 128:17-

22; Ex. 2, Deggs 7/31/19 Dep. Ex. 18.

       3.



                                          ; Ex. 4, Deggs 5/16/19 Dep. Tr. at 19-25.

       4.      Prior to September 2017, Sandvine and PNI did not have any relationship. Ex. 5,

Cantor Dep. Tr. at 139:5-140:9.

       5.      Only PNI, or affiliated company, ever sold the accused NAVL and PacketLogic

products (“Accused PNI Products”) prior to September 2017. 2 Ex. 6, Declaration of Kevin

Matrosovs, ¶ 5, Ex. 7, Matrosovs Dep. Tr. at 12:4-14.

       6.      Implicit alleges that Sandvine is liable for PNI’s conduct under the doctrine of

single business enterprise only because Sandvine and PNI allegedly “hold[] themselves out as a

‘combined company’ and ‘one Sandvine team’ and by combining their websites … acted as one

and have integrated their resources to achieve a common business purpose.” Dkt. 82, ¶ 43.

       7.      Implicit alleges that Sandvine is liable for PNI’s conduct under the doctrine of alter




2
  Sandvine maintains that it still does not participate in the sale of any Accused PNI Products and
intends to dispute that it is liable for any sales of the Accused PNI Products. But Sandvine is not
seeking summary judgment as to sales of the Accused PNI Products after Sandvine and PNI
became affiliated in September 2017.


                                                 2
Case 2:18-cv-00053-JRG Document 149 Filed 10/03/19 Page 3 of 7 PageID #: 5364



ego only because Sandvine and PNI allegedly “hold[] themselves out as a ‘combined company’

and ‘one Sandvine team’ and by combining their websites … have blended identities or blurred

the formal and substantive lines of distinction between them.” Dkt. 82, ¶ 44.

IV.    ARGUMENT

       Sandvine had no corporate relationship whatsoever with PNI prior to September 2017.

Each theory3 by which Implicit seeks to impose liability on Sandvine for PNI’s conduct cannot

apply to sales activities prior to the time of at least some minimal affiliation between the parties.

Even under Implicit’s theories, there is simply no basis in law or fact to hold Sandvine liable for

PNI’s conduct prior to the time the two companies became affiliated. Indeed, Implicit’s allegations

are all based on conduct after Sandvine and PNI became affiliated in September 2017. Summary

judgment in Sandvine’s favor as to damages based on any sales of PNI’s PacketLogic and NAVL

products prior to September 2017, therefore, is appropriate.

       A.      Sandvine cannot be liable for sales of Accused PNI Products prior to
               September 2017 under the doctrine of single business enterprise.

       Sandvine is entitled to summary judgment under Implicit’s “single business enterprise”

theory because, in the first instance, the Texas Supreme Court abrogated the single business

enterprise theory. SSP Partners v. Gladstrong Investments (USA) Corp., 275 S.W.3d 444, 456

(Tex. 2008)); Dkt. 82, ¶43.4 The Fifth Circuit and the Eastern District have also recognized the

abrogation of this theory. See Acceptance Indem. Ins. Co. v. Maltez, No. 08-20288, 2009 WL

2748201, at *5 (5th Cir. June 30, 2009) (noting that single-business-enterprise liability has been


3
 Because both theories are not unique to patent law, the law of the regional circuit is to be applied.
Wechsler v. Macke Int'l Trade, Inc., 486 F.3d 1286, 1295 (Fed. Cir. 2007).
4
  Specifically, the SSP Court held that “the single business enterprise liability theory set out
in Paramount Petroleum will not support the imposition of one corporation's obligations on
another.” SSP Partners, 275 S.W.3d at 456.


                                                  3
Case 2:18-cv-00053-JRG Document 149 Filed 10/03/19 Page 4 of 7 PageID #: 5365



disavowed); Taylor v. Tai-Ao Aluminum USA, Inc., No. 6:08-CV-77, 2009 WL 10677717, at *2

(E.D. Tex. Jan. 29, 2009) (citing SSP Partners)). Sandvine is entitled to the requested summary

judgment on Implicit’s single business enterprise theory for this reason alone.

       Even if the Court were to entertain such a theory, Sandvine is entitled to the requested

summary judgment because liability cannot attach to Sandvine for PNI’s conduct prior to the time

it became affiliated with Sandvine. Before the doctrine of single business enterprise was abrogated

by the Texas Supreme Court, it required that there be a “common business purpose.” Specifically,

the doctrine allowed that “when corporations are not operated as separate entities, but integrate

their resources to achieve a common business purpose, each constituent corporation may be held

liable for the debts incurred in pursuit of that business purpose.” Gardemal v. Westin Hotel Co.,

186 F.3d 588, 594 (5th Cir. 1999) (affirming grant of summary judgment denying liability under

alter ego and single business enterprise doctrines) (emphasis added). This is not the case here.

Under Implicit’s own allegations, there is no genuine dispute that Sandvine and PNI did not have

a “common business purpose” prior to the time they became affiliate companies and purportedly

“[held] themselves out as a ‘combined company’ and ‘one Sandvine team’ and by combining their

websites.” Implicit cannot, therefore, impose liability on Sandvine for PNI’s conduct for a time

period during which the two entities did not have a “common business purpose.” It is undisputed

that any relationship that could even be arguably be said to exist between Sandvine and PNI did

not occur until September 2017. Thus, Sandvine is entitled to the requested summary judgment

for this additional reason.

       B.      Sandvine cannot be liable for sales of Accused PNI Products prior to
               September 2017 under the doctrine of alter ego.

       The fact that Sandvine and Implicit did not have any relationship prior to September 2017

is also dispositive as to liability during that timeframe under an alter ego theory. “Under Texas



                                                4
Case 2:18-cv-00053-JRG Document 149 Filed 10/03/19 Page 5 of 7 PageID #: 5366



law, the alter ego doctrine allows the imposition of liability of a corporation for the acts of another

corporation when the subject corporation is organized or operated as a mere tool

or business conduit.” Nichols v. Pabtex, Inc., 151 F. Supp. 2d 772, 780 (E.D. Tex. 2001)

(emphasis added). This is demonstrated “by evidence showing a blending of identities, or a

blurring of lines of distinction, both formal and substantive, between two corporations.”

Gardemal v. Westin Hotel Co., 186 F.3d 588, 593 (5th Cir. 1999). There is no factual evidence in

this case to support the notion that Sandvine was a “mere tool or business conduit” for the sale of

the Accused PNI Products prior to September 2017. For example, there are no allegations, much

less evidence “showing a blending of identities, or a blurring of lines of distinction, both formal

and substantive, between two corporations” prior to the time Sandvine and PNI became affiliated.

Moreover, there is no evidence that Sandvine is underfunded or undercapitalized such that it was

being used as a “conduit or business tool” for the sale of the Accused PNI Products prior to the

time that Sandvine and PNI became affiliated. Gardemal, 186 F.3d at 593. In the absence of any

such evidence, summary judgment in favor of Sandvine with respect to sales of PNI’s PacketLogic

and NAVL product lines in the time period prior to September 2017 is appropriate.

V.    CONCLUSION

       Based on the foregoing, Sandvine respectfully requests that the Court enter partial

summary judgment in its favor finding that it is not liable for sales of Accused PNI Products,

specifically PacketLogic and NAVL product lines, prior to September 2017.




                                                  5
Case 2:18-cv-00053-JRG Document 149 Filed 10/03/19 Page 6 of 7 PageID #: 5367



Date:   September 30, 2019         Respectfully submitted:

                                   /s/ Eric A. Buresh
                                   Eric A. Buresh (KS Bar 19895)
                                   Mark C. Lang (KS Bar 26185)
                                   ERISE IP, P.A.
                                   7015 College Blvd., Suite 700
                                   Overland Park, Kansas 66211
                                   Phone: (913) 777-5600
                                   Facsimile: (913) 777-5601
                                   eric.buresh@eriseip.com
                                   mark.lang@eriseip.com

                                   Abran J. Kean (CO Bar 44660)
                                   ERISE IP, P.A.
                                   5600 Greenwood Plaza Blvd., Suite 200
                                   Greenwood Village, CO 80111
                                   Phone: (913) 777-5600
                                   abran.kean@eriseip.com

                                   Melissa Smith
                                   TX State Bar No. 24001351
                                   melissa@gillamsmithlaw.com
                                   GILLAM & SMITH, L.L.P.
                                   303 South Washington Avenue
                                   Marshall, TX 75670
                                   Telephone: 903-934-8450
                                   Facsimile: 903-934-9257

                                   Attorneys for Sandvine Corporation




                                      6
Case 2:18-cv-00053-JRG Document 149 Filed 10/03/19 Page 7 of 7 PageID #: 5368




                               CERTIFICATE OF SERVICE

       The undersigned certifies that the foregoing document was filed electronically in

compliance with Local Rule CV-5(a). Plaintiff’s counsel of record were served with a true and

correct copy of the foregoing document by electronic mail on September 30, 2019.


                                                  /s/ Melissa R. Smith
                                                  Melissa R. Smith
